United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2042
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Western District
                                        * of Missouri.
Ronald K. Williams,                     *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: January 14, 2011
                                 Filed: April 18, 2011
                                 ___________

Before COLLOTON, GRUENDER, and SHEPHERD, Circuit Judges.
                        ___________

PER CURIAM.

      Ronald Williams appeals from his sentence of 84 months imprisonment
following his guilty plea to being a felon in possession of a firearm, in violation of
18 U.S.C. §§ 922(g)(1), 924(a)(2). Williams argues that the district court1 erred in
imposing a four-level enhancement under United States Sentencing Commission,
Guidelines Manual, §2K2.1(b)(6) because the evidence submitted at sentencing to
show he used a firearm to commit another felony offense was unreliable. We affirm.


      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
      The only evidence presented at sentencing was the testimony of Officer James
Muhlbauer, the officer who responded to a reported disturbance involving a person
armed with a gun. Officer Muhlbauer testified that after he arrived on the scene, two
witnesses told him that Williams had struck them with a gun after an argument had
ensued between the three parties. Officer Muhlbauer also testified that he observed
“abrasions and blood on the side of [one of the witness’s] face.” The district court
found this testimony credible and concluded that because Williams committed an
assault under Missouri law with a firearm, application of the four-level enhancement
under U.S.S.G. §2K2.1(b)(6) was proper.

       Williams argues on appeal that the district court should not have relied on
Officer Muhlbauer’s testimony because it was based on hearsay statements from the
two witnesses. We review the district court’s factual findings for clear error. United
States v. Elk, 632 F.3d 455, 458 (8th Cir. 2011).

       A district court can rely on hearsay testimony at sentencing so long as
sufficiently reliable reasons demonstrate that the testimony is probably accurate.
United States v. Woods, 596 F.3d 445, 447-48 (8th Cir. 2010). “The determination
of whether hearsay evidence is sufficiently reliable to support a sentencing decision
depends on the facts of the particular case, and is committed to the sound discretion
of the district court.” Id. at 448 (quoting United States v. Cassidy, 6 F.3d 554, 557
(8th Cir. 1993)). Here, the record indicates that the statements of the two witnesses
to Officer Muhlbauer were probably accurate. When Officer Muhlbauer arrived on
the scene, the parties were still visibly upset with each other, and Officer Muhlbauer
noticed an abrasion on the side of one of the witness’s face. The accounts provided
by both witnesses were consistent with each other, and Williams did not introduce
any evidence that would contradict those accounts. On this record, the district court
did not err when it relied on the hearsay statements from the two witnesses, and we
affirm the sentence imposed by the district court.

                          ___________________________



                                         -2-